Crane, J.
(concurring in part and dissenting in part and voting to modify the order by deleting the provision thereof denying that branch of the defendants’ motion which was for summary judgment dismissing the claim to recover damages for conscious pain and suffering and substituting therefor a provision granting that branch of the defendants’ motion which was to dismiss the claim to recover damages for all pain and suffering other than preimpact terror, and to otherwise affirm the order, with the following memorandum, in which Luciano, J., concurs). I agree with my colleagues that the defendants carried their prima facie burden on their motion to dismiss the claim to recover damages for decedent’s conscious pain and suffering, except as to that portion of this claim as alleges pre-impact terror. The majority asserts that the plaintiffs have not been able to point to evidence from which an inference could reasonably be drawn that the decedent was aware of the bus bearing down on his vehicle and the imminence of a catastrophic collision. To the contrary, the defendants supported their motion with the transcript of the examination before trial of the bus operator, the defendant Nathan D. Joseph. Mr. Joseph testified that when he realized that the decedent’s vehicle was entering the intersection he applied his brakes and sounded his horn continuously. *924Without additional evidence that the decedent could not have heard the bus horn sounding or that it was activated simultaneously with the collision, I respectfully submit that the defendants did not overcome as a matter of law the natural inference that the decedent heard and saw the bus bearing down on his vehicle and knew he could not avoid death or serious injury (see Lang v Bouju, 245 AD2d 1000, 1001 [1997]; Torelli v City of New York, 176 AD2d 119, 123 [1991]; Stein v Lebowitz-Pine View Hotel, 111 AD2d 572, 573 [1985]; cf. Anderson v Rowe, 73 AD2d 1030, 1031 [1980]).
Certainly, I recognize that at a trial the burden of proving the pre-impact terror will be on the plaintiffs. The burdens, however, are switched on a defendant’s motion for summary judgment. On such a motion, the moving party “must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Failure to meet this burden requires that the motion must be denied, regardless of the sufficiency of the opposition (see Winegrad v New York Univ. Med. Ctr., supra).
In view of Majlinger v Cassino Contr. Corp. (25 AD3d 14 [2005], affd 6 NY3d 338 [2006]), of course, concur with the majority that recovery for lost future earnings is not barred.